Citation Nr: 0314118	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years, and 
retired from active service in December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

Maxillary sinusitis is manifested primarily by complaints of 
intermittent headaches, and by the occurrence of less than 
three non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for a compensable evaluation for maxillary 
sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In addition, the Board, in November 2002, 
notified him that he was to advise VA as to any other 
evidence he wanted VA to consider, the information he needed 
to furnish as to those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits he sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder, nor did he notify VA 
of the availability of any additional evidence subsequent to 
November 2002, when he was furnished by the Board with the 
letter discussed above.  In addition, he was accorded 
appropriate VA examination pursuant to the development of his 
claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Higher Evaluation for Maxillary Sinusitis

Service connection for maxillary sinusitis was granted by the 
Jackson, Mississippi, RO in May 1979, at which time a 
noncompensable (zero percent) rating was assigned.  That 
evaluation has remained in effect since that rating action.  
The veteran now contends that his sinus disorder is more 
severe than currently rated, and that a compensable 
evaluation is appropriate.  

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  The noncompensable evaluation currently in 
effect for the veteran's maxillary sinusitis contemplates a 
chronic sinus disability detected only by X-ray.  A 
compensable (10 percent) rating is warranted for maxillary 
sinusitis that is manifested by one or two incapacitating 
episodes per year that require prolonged (lasting four to six 
weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year that are characterized by 
headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).

The criteria for the award of a compensable evaluation are 
not met.  The report of the most recent VA examination, 
conducted for compensation and pension purposes in December 
2000, shows that, while the veteran complained of 
intermittent headaches and nasal obstruction, there was no 
tenderness of the maxillary sinuses on palpation, and there 
was no purulence, discharge, crusting, or polyps on 
examination.  The report shows that the veteran specifically 
denied having had any incapacitation due to his sinus 
disorder, and that, while he has occasional sinus headaches, 
he has not had any such headaches in the past three months.  
The report also shows that he described nasal obstruction as 
occurring intermittently, and notes that he has been 
prescribed medications over the past ten years by a private 
physician; the report does not indicate, however, that these 
medications were prescribed in response to an incapacitating 
episode.  

Likewise, the several statements from this private physician 
do not support the award of a compensable rating.  In an 
April 2001 statement, this physician indicated that he had 
accorded the veteran treatment for sinus headaches in May 
1996, but did not see him again until May 2000; he was 
further seen, according to this physician, in April 2001; in 
addition, in August 2000 the veteran was prescribed 
medication.  This statement, and a similar one from this 
physician dated in October 2000, do not show that the veteran 
experienced any episodes that were identified as 
incapacitating, or that he had at least three non-
incapacitating episodes per year that were manifested, in 
addition to headaches, by pain and purulent discharge or 
crusting.  It must be noted that the clinical evidence fails 
to show that the treatment accorded the veteran by this 
private physician was for sinusitis of such severity as to 
satisfy these criteria; an outpatient record from this 
physician indicates complaints in May 2000 of a right side 
occipital headache, and findings of nasal congestion, but 
does not reference pain, purulence or crusting.  This record 
also does not show that any antibiotics were prescribed; 
rather, it notes that the physician recommended only 
"Flonase and a grab bag of antihistamines [to] see if 
something helps."  

In brief, the medical evidence does not demonstrate that the 
veteran's maxillary sinusitis is manifested by the presence 
of either at least one incapacitating episode per year, or at 
least three non-incapacitating episodes per year with 
headaches, pain, and purulent discharge or crusting.  The 
Board must therefore conclude that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for this disorder.


ORDER

An increased (compensable) evaluation for maxillary sinusitis 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

